FILED

IN THE UNITED STATES DISTRICT COURT SEP 3 2019
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION Diem GI Mantas
ADAM CHENOWETH,
CV 17-150-BLG-SPW

Plaintiff,
vs. ORDER
YELLOWSTONE COUNTY,

Defendant.

 

 

Upon the parties’ Stipulated Motion to Dismiss with Prejudice (Doc. 72), by
and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
with prejudice, with each party to bear their own costs and attorney’s fees.

DATED this Ps day of September, 2019.

Danae. t tabi.

“SUSAN P. WATTERS
U. S. DISTRICT JUDGE
